NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 15a0402n.06

                                         Case No. 14-5442

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                                                    FILED
                                                                              Jun 04, 2015
UNITED STATES OF AMERICA,                           )
                                                                          DEBORAH S. HUNT, Clerk
                                                    )
       Plaintiff-Appellee,                          )
                                                    )       ON APPEAL FROM THE UNITED
v.                                                  )       STATES DISTRICT COURT FOR
                                                    )       THE EASTERN DISTRICT OF
JOHNNY WAYNE NEELEY,                                )       TENNESSEE
                                                    )
       Defendant-Appellant.                         )
                                                    )
                                                    )


       BEFORE: SUTTON, GRIFFIN, and WHITE, Circuit Judges.


       SUTTON, Circuit Judge. A federal jury convicted Johnny Neeley of distributing and

conspiring to distribute drugs. The district court enhanced his guidelines range to account for his

managerial role but varied below that range when imposing its sentence. Neeley challenges that

enhancement on appeal. We affirm.

       In 2013, the federal government indicted Neeley and eleven other people for distributing

nearly 780,000 milligrams of oxycodone in eastern Tennessee. The conspiracy acquired its

supply of drugs through sponsorship arrangements with its addicted members.            A sponsor

supported an addict’s clinic visit by footing the bill for his travel and medical expenses. In

exchange, the sponsor took a cut of his pills.
Case No. 14-5442
United States v. Neeley
       The government proved at trial that Neeley acted as a sponsor. Co-conspirator Tamara

Moles testified that he asked her to make three clinic trips on his behalf. Neeley gave her $4,000

to cover “[e]verything” related to the plan: “The doctor, the prescription, my eats, [and a] motel

room.” R. 529 at 15. Two of those times, Moles gave Neeley 100 of the 120 oxycodone pills

she received.   Id. at 24.   Nor was Moles the only person enmeshed in the scheme. Co-

conspirator Kimberly Vanover testified that Neeley sponsored her twice; co-conspirator Joey

Vanover testified that Neeley sponsored him once. The district court relied on this evidence to

increase Neeley’s guidelines offense level by three, as befitting his managerial role.          See

U.S.S.G. § 3B1.1.     Citing other mitigating factors, it then subtracted a full year from the

guidelines minimum it had recalculated and imposed a 96-month term of imprisonment.

Reviewing the court’s factfinding for clear error and its legal conclusions about manager-or-

supervisor status with deference, see United States v. Rogers, 769 F.3d 372, 382 (6th Cir. 2014)

(citing United States v. Washington, 715 F.3d 975, 982–83 (6th Cir. 2013)), we affirm its

application of § 3B1.1.

       A defendant qualifies for a three-point guidelines enhancement if he acted as a “manager

or supervisor (but not an organizer or leader)” of at least one person during criminal activity that

is extensive or that involves “five or more” people. U.S.S.G. § 3B1.1; see United States v.

Castilla-Lugo, 699 F.3d 454, 460 (6th Cir. 2012). Courts look to a range of factors to assess

relative responsibility: “the exercise of decision making authority, the nature of participation in

the commission of the offense, the recruitment of accomplices, the claimed right to a larger share

of the fruits of the crime, the degree of participation in planning or organizing the offense, the

nature and scope of the illegal activity, and the degree of control and authority exercised over




                                                 2
Case No. 14-5442
United States v. Neeley
others.” See U.S.S.G. § 3B1.1 cmt. 4. The defendant need not satisfy every factor for the

enhancement to apply. See United States v. Gates, 461 F.3d 703, 709 (6th Cir. 2006).

       Neeley concedes that the drug conspiracy had five or more members, Appellant’s Br. at

20, which means that the enhancement applies if he managed any of them. The district court had

not one, not two, but three subordinates to choose from. Moles’s testimony by itself seals the

deal: Neeley asked her to get drugs from pain clinics, paid all of her expenses, and bought the

lion’s share of the proceeds. The court properly applied § 3B1.1.

       Neeley does not dispute those facts on appeal. He instead argues that other members of

the conspiracy played more significant roles than he did. See Appellant’s Br. at 20–22. But just

as more than one person can “qualif[y] as a leader or organizer of a criminal . . . conspiracy,”

U.S.S.G. § 3B1.1 cmt. 4, more than one person can qualify as a manager or supervisor of a

criminal conspiracy. See United States v. Isais, 17 F. App’x 347, 348 (6th Cir. 2001). The

actions of other members of the conspiracy do not relieve him of responsibility for the actions he

took himself. See United States v. Sadler, 750 F.3d 585, 594 (6th Cir. 2014).

       For these reasons, we affirm.




                                                3